Citation Nr: 0500966	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  97-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for right knee chondromalacia prior to April 22, 
1996, and entitlement to an increased disability rating in 
excess of 20 percent for right knee chondromalacia from April 
22, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1970 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a compensable rating for 
right knee chondromalacia.  A Notice of Disagreement was 
received in January 1996.  A Statement of the Case was issued 
in December 1996.  The RO issued a second rating decision in 
December 1996, which granted an increased disability rating 
of 10 percent, effective June 9, 1994.  A timely appeal was 
received in January 1997.  After receipt of additional 
evidence, Supplemental Statements of the Case were issued in 
May 2000 and January 2004.  In May 2004, the RO issued a 
third rating decision, which granted an increased disability 
rating of 20 percent effective April 22, 1996.


FINDINGS OF FACT

1.  The medical evidence does not raise a reasonable doubt 
that, prior to April 22, 1996, the veteran's right knee 
disability was productive of more than a slight disability.

2.  There exists reasonable doubt as to whether since April 
22, 1996, the veteran's right knee disability has been shown 
to be productive of severe impairment.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disability does not meet the 
criteria for assigning a disability rating in excess of 10 
percent prior to April 22, 1996.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2004).


2.  The veteran's right knee disability meets the criteria 
for assigning a 30 percent disability rating, but no higher, 
as of April 22, 1996 and thereafter.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
In October 2003, the RO sent a notice to the veteran 
informing him to either submit himself or advise VA of any 
other evidence or information that he thought would support 
his claim.  In addition, the May 2000 and January 2004 
Supplemental Statements of the Case also informed the veteran 
of what evidence was needed to substantiate his claim and 
what assistance VA would provide in obtaining evidence.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned documents, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claim.  The documents also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the documents advised him what 
information and evidence would be obtained by VA, namely 
records, like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice documents that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The VCAA was enacted six years after the veteran's claim was 
filed.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to each letter.  For these reasons, to decide the appeal 
would not be prejudicial error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
December 1994 through May 2004.  Records from the Social 
Security Administration are also in the file.  The veteran 
did not identify any private treatment records.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to the VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran appropriate VA 
examinations in January 1995, April 1996, February 2000, and 
November 2003.  The Board concludes there is sufficient 
evidence to rate the service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
notify and assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations conducted in January 1995, April 1996, February 
2000 and November 2003; Social Security Administration 
records; and VA treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the level of the 
disability during the appeal period is the primary concern.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO denied the veteran's claim for an increased rating for 
his right knee disability in December 1995.  In December 
1996, the RO, however, awarded an increased disability rating 
of 10 percent effective June 9, 1994, the date the veteran's 
claim was filed.  In May 2004, the RO granted the veteran an 
increased disability rating to 20 percent effective April 22, 
1996.  Since the veteran had perfected his appeal from the 
initial rating decision on his claim for an increase, the 
Board will address whether he was entitled to a disability 
rating higher than 10 percent prior to April 22, 1996, as 
well as, whether he is entitled to a disability rating higher 
than 20 percent from April 22, 1996.

The veteran is service-connected for right knee 
chondromalacia.  Such a condition does not have a specific 
diagnostic code and is rated under an analogous diagnostic 
code.  38 C.F.R. § 4.20.  The veteran's right knee disability 
has been rated under Diagnostic Code 5257 for other 
impairment of the knee with recurrent subluxation or lateral 
instability.  The Board will consider whether an increased 
rating can be granted under this diagnostic code, as well as 
any other potentially applicable diagnostic codes.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  




A.  Rating prior to April 22, 1996

The objective medical evidence regarding the severity of the 
veteran's right knee disability consists of VA treatment 
records and the January 1995 VA examination report.  The 
first relevant treatment record is of a December 1994 
magnetic resonance image (MRI).  The MRI showed mild thinning 
and irregularity of the articular cartilage at its medial 
aspect and a small knee effusion.  The impression was "1) 
minimal chondromalacia patellar changes at its medial 
articular facet; 2) small knee effusion."  At the January 
1995 VA examination, objective findings were that the veteran 
was ambulating without assistance with normal gait.  The 
veteran had no evidence of swelling, or erythema.  The range 
of motion on the right side was from 5-100 degrees, and from 
0-125 degrees on the left.  The veteran had good quadriceps 
strength, but with atrophy of 1 cm in the right thigh.  
Anterior drawer and posterior drawer were negative.  The 
diagnosis was chondromalacia patella.  

A July 1995 treatment note shows that the veteran presented 
with complaints of pain and numbness of the right leg.  
Physical examination showed tenderness at the right thigh 
posteriorly.  The assessment was right knee chondromalacia.  
X-rays taken in August 1995 showed no evidence of significant 
bony or articular abnormality.  VA appointment cards show 
that the veteran underwent 12 sessions of physical therapy 
from October 1995 through December 1995.  

After a thorough review of this evidence, the Board concludes 
that the veteran's right knee disability was not productive 
of more than a slight impairment and, thus, does not warrant 
an assignment of a rating higher than 10 percent.  The 
objective medical evidence prior to April 22, 1996 showed 
only a minimal abnormality of the knee, minimal atrophy of 
the right thigh but good quadriceps strength, and range of 
motion from 5 to 100 degrees.  This does not reflect more 
than a slight impairment, or that the veteran suffered from 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the right knee joint.  

With respect to assigning a rating under other potentially 
applicable diagnostic codes, the medical evidence does not 
support a rating higher than 10 percent under any other 
diagnostic code.  The medical evidence of record before April 
22, 1996 does not reflect extension limited to 10 degrees or 
more or flexion limited to 60 degrees or less, as would 
warrant more than a 10 percent rating under Diagnostic Codes 
5260 or 5261.  The only objective finding of range of motion 
was at the January 1995 VA examination, which was 100 degrees 
of flexion and 5 degrees lacking extension.  Neither range 
would provide a compensable rating under either diagnostic 
code.

Evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 
5263 is not warranted, as there is no evidence of ankylosis 
of the right knee, cartilage dislocation or removal, 
impairment of the tibia and fibula, or genu recurvatum.

The preponderance of the evidence being against the veteran's 
claim for a higher rating prior to April 22, 1996, the 
evidence is not equally balanced, and the veteran's claim 
must be denied.


B.  Rating from April 22, 1996

On April 22, 1996, the veteran underwent a second VA 
examination, where he complained of excruciating pain and 
swelling in the anterior lateral aspect of the right knee 
with radiation to the right thigh, posterior aspect; loss of 
balance of the right knee; and pain worsening upon standing 
or sitting for a long time.  The veteran reported that he had 
taken non-steroidal anti-inflammatory agents and physical 
therapy to no avail.  Upon physical examination, the examiner 
noted there was mild swelling of the right knee which 
measured 40 cm, left, 39 cm; a prominent bony deformity on 
the right patella inferior lateral aspect, the size of a 
bean, tender to palpitation; bilateral knee genu valgus 
deformity; moderate crepitus of the right knee upon stress 
valgus; positive patellar grinding test in the right knee; 
tenderness to palpitation on the right knee lateral 
malleolus; muscle atrophy of the right thigh which measures 1 
cm less than the left thigh; and mild weakness of right knee 
extensor muscle quadriceps with a muscle strength graded 4/5.  
Range of motion of the right knee was flexion of 120 degrees 
and extension lacking 5 degrees to complete extension.  
Lateral instability could not be checked due to severe pain 
objectively upon the varus maneuver.  There was no anterior 
or posterior instability of the right knee with a negative 
anterior and posterior drawer tests.  The diagnosis was 
residuals, chondromalacia patella.  

Subsequent to April 1996, the record is replete with VA 
treatment records for orthopedic and physical therapy 
treatment the veteran received for his right knee, as well as 
two additional VA examinations.  Throughout these records, 
the veteran consistently complained of pain in his right 
knee.  Objective findings consistently found tenderness 
around the patella and limitation of motion on flexion 
ranging from 85 to 130 degrees and sometimes extension 
lacking up to 10 degrees.  A physical therapy note in 
November 1996 shows that the veteran had begun to use a knee 
brace and a crutch to ambulate and subsequent records confirm 
his continued use of these devices.  The physical therapy 
records show that the veteran underwent multiple rounds of 
physical therapy with little to no lasting effect on the 
veteran's right knee condition.  The veteran also had 
treatment for pain management with the use of narcotics since 
2001.  

At the February 2000 VA examination, the veteran complained 
of severe pain around the right knee joint with radiation to 
the right hip; noise upon walking; swelling upon sitting or 
walking for long periods of time; and knee giving away to the 
sides with fall downs.  Upon physical examination, his range 
of motion was 120 degrees of flexion and 10 degrees of 
extension, with painful motion on the last degree of range of 
motion.  The examiner found that the veteran had a genu 
valgus deformity bilaterally; mild objective evidence of 
painful motion on all movements; 3 cm edema; small 
infrapatellar effusion; a small bony deformity (bean size) on 
the inferior pole of the patella; mild weakness of the right 
quadriceps muscle graded 4/5; and tenderness to palpitation 
around soft tissue structures, especially in the patella.  
The examiner had difficulty evaluating instability because 
the veteran claimed pain towards manipulation.  The 
examiner's diagnosis was right knee chondromalacia patella.  

At the November 2003 VA examination, the veteran reported 
using a Canadian crutch for ambulation, constant right knee 
pain and swelling along with giving way of right knee, back 
pain, right leg pain radiating down from the back, numbness 
of the right lower extremity, and cracking of the right knee.  
Upon physical examination, the examiner noted range of motion 
of 0 degrees of extension and 120 to 130 degrees flexion with 
pain at 120 degrees; pain with repetitive extension and 
flexion; tenderness to palpitation at the anterior knee and 
the superior, lateral, and medial patellar facets; positive 
patellar grind test; and ambulation with a right lower 
extremity limp.  The examiner's diagnosis was right knee 
patellofemoral pain syndrome.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's right knee disability is productive 
of a severe impairment and, thus, meets the criteria for a 30 
percent disability rating.  The veteran has consistently 
sought treatment for his right knee since 1996, including 
physical therapy and pain management by use of narcotic 
medications.  He has consistently complained of pain in the 
right knee, which is supported by objective findings.  He 
uses a knee brace and a Canadian crutch for ambulation.  He 
has had consistent limitation of range of motion on flexion 
and sometimes on extension of the right leg.  He has an 
impaired gait.  The medical evidence shows he has had 
impairment of muscle strength and/or muscle atrophy.  The 
Board finds that these factors are more indicative of a 
severe impairment than a moderate impairment.  

With respect to assigning a rating under other potentially 
applicable diagnostic codes, the medical evidence does not 
support a rating higher than 30 percent under any other 
diagnostic code.  The medical evidence of record since April 
22, 1996 does not reflect limitation of flexion or extension 
as would warrant more than a 30 percent rating under 
Diagnostic Codes 5260 or 5261.  At its worse the veteran 
retained 85 degrees of flexion, which would be noncompensable 
under Diagnostic Code 5260, and lacked 10 degrees of 
extension, which would only provide for a 10 percent 
evaluation under Diagnostic Code 5261.

Evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 
5263 is not warranted, as there is no evidence of ankylosis 
of the right knee, cartilage dislocation or removal, 
impairment of the tibia and fibula, or genu recurvatum.

After considering all the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's right knee disability should be evaluated 
as 30 percent disabling from April 1996.    


ORDER

Entitlement to an increased disability rating in excess of 10 
percent for right knee chondromalacia prior to April 22, 1996 
is denied.

Entitlement to a 30 percent evaluation, and no more, for 
right knee chondromalacia is granted, effective from April 
22, 1996, subject to controlling regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


